346 P.2d 950 (1959)
Jack WOODS, Plaintiff in Error,
v.
STATE of Oklahoma, Defendant in Error.
No. A-12781.
Court of Criminal Appeals of Oklahoma.
November 18, 1959.
Valdhe F. Pittman, Oklahoma City, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., Sam H. Lattimore, Asst. Atty. Gen., for defendant in error.
*951 NIX, Judge.
The plaintiff in error, Jack Woods, was charged by information in the District Court of Jackson County with the crime of grand larceny after former conviction. He was found guilty by a jury who was unable to agree upon the punishment. The trial judge sentenced the defendant to serve five (5) years imprisonment.
Judgment and sentence was pronounced by the court on October 31, 1958. No appeal was filed in this court until June 2, 1959, which was more than seven months after judgment and sentence was pronounced.
Under provisions of Section 1054 of Title 22 O.S. 1951 the charge being a felony, the person charged and found guilty was, in order to have the appeal considered by this court, required to perfect his appeal within a period of six months from the date of entry of the judgment. The record having been carefully examined by this court, and it affirmatively disclosing that the attempted appeal was not perfected within six months from the rendition of the judgment complained of, this court has no jurisdiction to consider the appeal.
The statutory provisions are mandatory; therefore, the purported appeal is dismissed, and the cause remanded to the trial court, with direction to cause its judgment and sentence to be carried into execution.
POWELL, P.J., and BRETT, J., concur.